DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 17) in the reply filed on April 5, 2022 is acknowledged. Claims 18 – 20 are withdrawn.

Claim Objections
Claims 1, 6, 10, & 15 – 16 are objected to because of the following informalities:  
Claim 1 should be amended to recite “An activatable wrap material comprising: 
a first side and a second side opposite the first side…”  
Claims 1, 6, & 15 – 16 asserts an average block force unit “g/in2,” but should be written as “g/in2.”
Claim 10 should be amended to claim “
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 5 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2 & 9, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adhesive layer” in claim 2 appears to used by the claim to mean “a wet adhesive layer having adhesive properties,” (specification, paragraphs [0007] & [0055]) while the accepted meaning is “any layer having an adhesive property” by any means, which would appear to include Applicant’s film comprising a dry adhesive layer formed from a plurality of protrusions (specification, paragraphs [0113], [0115], & [0064]) or “tending to adhere or cause adherence” (Merriam-Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term or it is at least unclear what Applicant is attempting to exclude.
With regard to claims 3 – 5, each of these claims refers to “the side of the wrap,” but claim 1 establishes a front and back side of the wrap. The claims fail to clarify which “side of the wrap” is “the side.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 6, about 0.40 in claim 1 is narrower than about 0.4 in claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0312071 A1), in view of Bonke et al. (U.S. Patent No. 6,299,966 B1), Ross et al. (US 2012/0107570 A1), & Suyama et al. (US 2018/0220871 A1).
With regard to claim 1, Yamamoto et al. teach an adhesive member (“activatable wrap”) comprising a plurality of columns (“protrusions”) extending outward from a first side of the member and oriented in a pattern across the first side of the member (paragraph [0069]). A plurality of planar portions defines the protrusions extending in a plane of the first side of the member (Fig. 23).

    PNG
    media_image1.png
    270
    475
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    453
    media_image2.png
    Greyscale

Yamamoto et al. fail to explicitly teach an average blocking force between about 0.40 g/in2 to about 1.30 g/in2. 
Bonke et al. teach an embossed cling wrap (“activatable wrap material”) comprising a plurality of protrusions oriented in a pattern across a side of the cling wrap. The composition of the cling wrap may contain an anti-blocking agent for handleability of cling wraps. Suitable anti-blocking agents include diatomaceous silica, calcium carbonate, and talc (Col. 2, Lines 22 – 27 & Col. 5, Lines 6 – 19).
Therefore, based on the teachings of Bonke et al., absent a showing of criticality with respect to the means of achieving the claimed blocking force (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of anti-blocking agents through routine experimentation in order to achieve the desired average blocking force.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to teach the average peel adhesive force of the cling wrap material.
Ross et al. teach synthetic gecko adhesive attachments comprising spatulae (“protrusions extending outward”). An increase in surface area between the spatulae (protrusions) and the contacting surface can increase the attractive force (i.e. average peel adhesive force) between the two (paragraph [0051]).
Therefore, based on the teachings of Ross et al., absent a showing of criticality with respect to surface area of the active surface (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the surface area of the active surface (i.e. protrusions) through routine experimentation in order to achieve the desired attractive force between the wrap and the contacting surface.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to explicitly teach an average roll unwind force, when wound on a roll, between about 1.50 g/in to about 5.0 g/in.
Suyama et al. teach a sticky cleaner (dirt collecting device) using a pressure-sensitive adhesive (PSA) tape comprising an adhesive face less susceptible to roll-loosening. By adjusting the line width W2 of the second layer 32 (protrusions) (Fig. 2), the unwinding force and the operational feeling during use can be adjusted (paragraphs [0036] & [0165]). Additionally, the unwinding force can be adjusted by selection of the material forming the adhesive face, the adhesive face shapes, dimensions, and arrangement (paragraphs [0043] & [0050]), surface treatment of the substrate with a release agent (paragraph [0057]), or inclusion of a filler in the second layer that can bring about effects such as a lower temperature-dependence of the unwinding force (paragraph [0134]).

    PNG
    media_image3.png
    444
    605
    media_image3.png
    Greyscale

Therefore, based on the teachings of Suyama et al., absent a showing of criticality with respect to protrusion dimensions, protrusion shapes, protrusion arrangements, temperature-dependent filler content, and surface treatments (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired average roll unwind force (susceptibility of roll loosening).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, Yamamoto et al. fail to teach the presence of an adhesive layer.
With regard to claims 3 – 5, as discussed above for claim 1, the surface area of the active surface of the adhesive member is a result effective variable which can be adjusted by routine experimentation to achieve an optimum average unwind force. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 6, as discussed above for claim 1, the average blocking force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As discussed above for claim 1, the average roll unwind force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 7, as discussed above for claim 1, the average roll unwind force and the peel adhesion force are optimizable. Therefore, the relative value of these properties is also optimizable. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 8 – 9 & 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0312071 A1), in view of Ross et al. (US 2012/0107570 A1) & Suyama et al. (US 2018/0220871 A1).
With regard to claim 8, Yamamoto et al. teach an adhesive member (“activatable wrap”) comprising a plurality of columns (“protrusions”) extending outward from a first side of the member and oriented in a pattern across the first side of the member (paragraph [0069]). A plurality of planar portions defines the protrusions extending in a plane of the first side of the member (Fig. 23).

    PNG
    media_image1.png
    270
    475
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    453
    media_image2.png
    Greyscale

Yamamoto et al. fail to teach the average peel adhesive force of the cling wrap material is between about 1.50 g/in to about 3.25 g/in.
Ross et al. teach synthetic gecko adhesive attachments comprising spatulae (“protrusions extending outward”). An increase in surface area between the spatulae (protrusions) and the contacting surface can increase the attractive force (i.e. average peel adhesive force) between the two (paragraph [0051]).
Therefore, based on the teachings of Ross et al., absent a showing of criticality with respect to surface area of the active surface (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the surface area of the active surface (i.e. protrusions) through routine experimentation in order to achieve the desired attractive force (average peel adhesive force) between the wrap and the contacting surface.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to explicitly teach an average roll unwind force, when wound on a roll, between about 1.50 g/in to about 5.0 g/in.
Suyama et al. teach a sticky cleaner (dirt collecting device) using a pressure-sensitive adhesive (PSA) tape comprising an adhesive face less susceptible to roll-loosening. By adjusting the line width W2 of the second layer 32 (protrusions) (Fig. 2), the unwinding force and the operational feeling during use can be adjusted (paragraphs [0036] & [0165]). Additionally, the unwinding force can be adjusted by selection of the material forming the adhesive face, the adhesive face shapes, dimensions, and arrangement (paragraphs [0043] & [0050]), surface treatment of the substrate with a release agent (paragraph [0057]), or inclusion of a filler in the second layer that can bring about effects such as a lower temperature-dependence of the unwinding force (paragraph [0134]).

    PNG
    media_image3.png
    444
    605
    media_image3.png
    Greyscale

Therefore, based on the teachings of Suyama et al., absent a showing of criticality with respect to protrusion dimensions, protrusion shapes, protrusion arrangements, temperature-dependent filler content, and surface treatments (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired average roll unwind force (susceptibility of roll loosening).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 9, Yamamoto et al. do not teach the presence of an adhesive layer.
With regard to claim 12, as shown in Fig. 23 above, Yamamoto et al. teach the plurality of protrusions relative to one another form a mosaic across the wrap material. 
With regard to claim 13, as discussed above for claim 8, the average peel adhesion force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 14, as discussed for claim 8 above, the average roll unwind force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 17, as discussed above for claims 8 & 15 – 16, the average roll unwind force and the peel adhesion force are optimizable. Therefore, the relative value of these properties is also optimizable. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., Ross et al., & Suyama et al., as applied to claim 8 above, and further in view of Rule et al. (US 2010/0316845 A1).
With regard to claims 10 – 11, Yamamoto et al. teach protrusions of the adhesive member may be columnar or other shapes (paragraph [0066]). However, Yamamoto et al. do not explicitly teach the protrusions have a generally oblong frustoconical shape (i.e. a flat topped oblong elliptic paraboloid).
	Rule et al. teach a debondable adhesive article comprising projections. The shape and/or configuration of the projections can vary. For example, the projections can include one or more cones. The shape of the various projections can also vary. For example projections can be oval, truncated in shape, or combinations thereof (paragraph [0023]). In other words, the shape of the projections can be a truncated (frustum or flat-topped) cone (paraboloid) having an oval (oblong/elliptic) shape.
	Therefore, based on the teaching of Rule et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the projections to be formed into a wide variety of shapes recognized in the art as equivalents. As such, it would have been obvious to one of ordinary skill in the art to use any known shape, such as a truncated oblong cone shape, for achieving the desired debondable adhesive article. See MPEP 2144.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., Ross et al., & Suyama et al., as applied to claim 8 above, and further in view of Bonke et al. (U.S. Patent No. 6,299,966 B1).
With regard to claims 15 – 16, Yamamoto et al. fail to explicitly teach an average blocking force between about 0.40 g/in2 to about 1.30 g/in2. 
Bonke et al. teach an embossed cling wrap (“activatable wrap material”) comprising a plurality of protrusions oriented in a pattern across a side of the cling wrap. The composition of the cling wrap may contain an anti-blocking agent for handleability of cling wraps. Suitable anti-blocking agents include diatomaceous silica, calcium carbonate, and talc (Col. 2, Lines 22 – 27 & Col. 5, Lines 6 – 19).
Therefore, based on the teachings of Bonke et al., absent a showing of criticality with respect to the means of achieving the claimed blocking force (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of anti-blocking agents through routine experimentation in order to achieve the desired average blocking force.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781